Mount, J.
(dissenting) — I dissent. It seems clear to me that the deed from Dyer to Mooers in 1892 severed the timber from the land, so that thereafter the timber and the land for all purposes became separate properties, one personal and the other realty, in different owners. The case of Brodack v. Morsbach, supra, so holds and the cases Skamania Boom Co v. Youmans and Healy v. Everett & Cherry Valley Traction Co., supra, hold to the same effect.
Taxes thereafter levied upon the land did not affect the timber and a sale of the land for taxes did not carry the timber. The ownership of the timber is still in the appellant. The judgment is therefore Wrong and should be reversed.